per curiam:
El 25 de octubre de 1996 emitimos una reso-lución mediante la cual le concedimos al Ledo. Ovidio Za-yas Rivera un término de treinta (30) días para cumplir con los requerimientos de la Oficina de Inspección de Notarías. Se le indicaba, además, en esa resolución que debía mostrar causa por la cual no debíamos ejercer nues-tra jurisdicción disciplinaria en la notaría. Se le apercibió de que su incumplimiento con nuestra resolución conlleva-ría su suspensión sumaria del ejercicio de la notaría. Nues-tra resolución le fue notificada personalmente.
La resolución referida fue ocasionada por un informe que sometió ante nos la Directora de la Oficina de Inspec-ción de Notarías, en el cual se destacaba que Zayas Rivera había incurrido en numerosas deficiencias en sus Protoco-los de 1993, 1994 y 1995, y que había desatendido los re-querimientos de la oficina que lo instaban a corregir las deficiencias señaladas.
El 25 de noviembre de 1996, Zayas Rivera compareció ante nos y solicitó un plazo adicional de treinta (30) días para corregir las deficiencias notariales pendientes. El 20 de diciembre de 1996 accedimos a esta petición, y le conce-dimos al notario un término adicional de treinta (30) días *647para cumplir con nuestra Resolución de 25 de octubre de 1996. Se le advirtió en esta segunda resolución que aún no había mostrado causa, según se le había requerido en la Resolución de 25 de octubre de 1996.
El 14 de febrero de 1997 la Directora de la Oficina de Inspección de Notarías compareció ante nos para informar-nos que el licenciado Zayas Rivera todavía no había subsa-nado varias de las deficiencias que se le habían notificado anteriormente. Nos indicó también que Zayas Rivera con-tinuaba sin mostrar causa, conforme a lo que le habíamos exigido en la Resolución de 25 de octubre de 1996, y lo que le habíamos reiterado en la Resolución de 20 de diciembre de 1996.
Tiene razón la Directora de la Oficina de Inspección de Notarías en su planteamiento. Zayas Rivera no ha cum-plido a cabalidad con nuestras resoluciones, en lo que res-pecta a la corrección de las deficiencias notariales. Más aún, ha desatendido en dos ocasiones nuestro requeri-miento de mostrar causa.
Reiteradamente hemos indicado que no responder a las órdenes de este Tribunal conlleva la imposición de sancio-nes disciplinarias severas. Véanse: In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Nicot Santana, 129 D.P.R 717 (1992); In re Colón Torres, 129 D.P.R. 490 (1991).
En vista de lo anterior, se decreta la suspensión temporal e inmediata del licenciado Zayas Rivera del ejercicio de la notaría, hasta que demuestre causa, según se le ha re-querido anteriormente, y corrija las deficiencias notariales en cuestión, y hasta que este Tribunal otra cosa disponga.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.